Citation Nr: 0121457	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Her brother


WITNESS AT HEARING ON APPEAL

Appellant's brother


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from October 28, 1974 to 
December 23, 1975.

A claim of service connection for a psychiatric disability 
was previously denied by the Board in March 1986.  
Thereafter, the RO again considered a claim of service 
connection for psychiatric disability by rating decisions in 
June and July 1998.  The veteran appealed these denials of 
her claim to reopen.  


FINDINGS OF FACT

1.  The Board denied a claim of entitlement to service 
connection for an acquired psychiatric disorder in March 
1986.  

2.  The evidence received since the March 1986 denial, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The veteran had a psychiatric disorder that pre-existed 
her military service and which was aggravated thereby.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156, 3.303, 20.1100 (2000).  

2.  The veteran has major depression that was aggravated by 
her military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, through her representative, contends that she 
incurred a psychiatric disorder during service and therefore, 
service connection is warranted. 

As note above, the Board previously denied the veteran's 
claim of service connection for a nervous condition in a 
March 1986 decision.  Consequently, the Board can consider 
the merits of the present claim for service connection only 
if "new and material evidence" has been submitted since the 
time of the prior final adjudication.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).  The Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo depends upon whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Id.  Further 
analysis beyond that question is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In March 1986, when the Board previously decided this claim, 
the evidence of record was primarily limited to service 
medical records, a February 1983 VA examination, and a 
summary of hospitalization from February to April 1984.  
After that decision, evidence was added to the claims file, 
including copies of VA medical records dated from February 
1984 to June 1998, two statements by the veteran's brother, 
three lay statements regarding the veteran's childhood, a VA 
treatment record dated in April 2001, and the transcript of a 
June 2001 hearing before the Board.  Notably, the April 2001 
VA treatment record shows that the veteran was treated and 
diagnosed with chronic major depression with psychotic 
features (Axis I) and schizotypal personality disorder (Axis 
II).  That examiner opined that the veteran is totally 
disabled by chronic major depression which more likely than 
not had its onset during her active military service.  

Also of note was the testimony taken at the June 2001 hearing 
before the Board.  While the veteran was unable to attend due 
to illness, her representative (the veteran's brother) 
appeared on her behalf.  The veteran's brother indicated that 
he had a certain level of medical expertise as a registered 
nurse with a master of science degree in nursing.  Further, 
he related that he did not recall the veteran having any 
problems in grade school, high school, or nursing school, 
other than with a physics course.  He did not know of her 
being specially treated by their family doctor.  He testified 
that he observed the veteran working in a civilian emergency 
room before service and that she had functioned beautifully.  
He commented that the veteran understood her work as an 
emergency room nurse, but not the prolonged agony faced by 
the patients in the cancer ward where she worked during 
military service.  He testified that during service the 
veteran worked long hours due to understaffing, sometimes 
while sick, and became close to her patients who often died.  
He opined that this adversely affected her mental state.

The Board finds the evidence associated with the file since 
the March 1986 Board decision-specifically, the hearing 
testimony and the VA examiner's April 2001 opinion regarding 
the onset of depression-is "new."  38 C.F.R. § 3.156.  
Given the previous absence of medical opinion evidence 
linking the veteran's acquired psychiatric disorder to her 
military service, the April 2001 treatment record presenting 
a medical opinion suggesting such a link, is neither 
redundant nor cumulative.  Similarly, the brother's testimony 
at the hearing, as well as the written statements from her 
first cousin, mother, and sister regarding their observations 
of the veteran's childhood illnesses constitutes evidence 
which was not previously part of the record, and therefore, 
is likewise neither redundant nor cumulative. 

The Board further finds that this new evidence is 
"material."  38 C.F.R. § 3.156.  The Board denied service 
connection in March 1986 on the basis that the veteran's 
acquired psychiatric disorder-then referred to as 
schizophrenia-existed prior to service and was not 
aggravated thereby.  Inasmuch as the newly associated 
evidence shines additional light on the veteran's condition 
prior to service, and provides medical evidence tending to 
show a link between currently shown depression and her 
service, it bears directly and substantially on the specific 
matter under consideration.  In short, the Board finds that 
the evidence is so significant that the claim cannot fairly 
be resolved without considering it.  The claim is therefore 
reopened.

Having reopened the claim, the Board now turns to the 
underlying merits of the claim for service connection.  The 
law provides that service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if preexisting 
service, was aggravated by it.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The law presumes that a veteran was in sound condition upon 
entry into service except for defects noted during the 
entrance medical examination, or where clear and unmistakable 
evidence shows that the disability existed prior to service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption 
may only be overcome by clear and unmistakable evidence.  See 
Crowe v. Brown, 7 Vet. App. 238 (1994).  VA bears the burden 
of proof to rebut the presumption.   Kinnaman v. Principi, 4 
Vet.App. 20, 27 (1993).  Where an injury or disease existed 
prior to service, it may still be service connected if it was 
aggravated by the veteran's military service.  A preexisting 
injury or disease is considered to have been aggravated by 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may 
not be conceded where the disability did not increase in 
severity during service based on all of the evidence of 
record pertaining to the manifestations of the disability 
before, during and after service.  38 C.F.R. §3.306(b).  A 
disability has increased in severity where there has been a 
measured worsening of the disability during service which 
amounts to an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

The evidence of record includes a consultation sheet 
(Standard Form 513), dated January 13, 1975.  This document 
reflects that the veteran sought treatment for complaints of 
chronic depression during service.  The examiner noted that 
during the interview the veteran frequently cried, referenced 
family and financial problems, revealed past suicidal 
ideation, and admitted to self-medicating in the past.  The 
examiner made a provisional diagnosis of neurotic depression 
and requested consultation with the mental health clinic.  
The Chief of the Social Work Service interviewed the veteran 
and submitted a consultation sheet, dated January 17, 1975, 
requesting a consultation with psychiatry.  The request was 
generated because the veteran presented a chronic history of 
depression, anxiety, low self-esteem and past suicidal 
ideation although she denied having any serious thought in 
this regard for the previous three years.  The examiner noted 
a remarkable history of using a variety of medications of 
various types, primarily anti-depressants.  The examining 
psychiatrist noted a long history of chronic intermittent 
depression spanning at least 10 years.  The report reflects 
that this history was characterized by low self-esteem, high 
anxiety, difficulty falling and staying asleep, difficulty 
concentrating, crying spells, and psychosomatic vomiting.  
The report shows that the veteran reported seeking 
intermittent psychiatric help, and went to a number of 
doctors for various medications to treat her symptoms.  The 
veteran also reported using Valium in the past and having 
withdrawal symptoms such as hallucinations when she abruptly 
tried to stop.  The veteran related that she started taking 
Valium again in September but at lower doses.  The examiner's 
impression was manic depression.  

The service medical records show that by February 1975, a 
foundation for ongoing treatment had been set up in the form 
of a contract and ground rules for treatment.  Service 
medical records from March 1975 reflect that the veteran 
became less stable as repressed emotional conflict surfaced 
through therapy.  A long history of depression, with mood 
more depressed because of job stress, was noted.  

The evidence also includes a Medical Board Report (AF Form 
618), dated in October 1975, indicating that a Medical 
Evaluation Board (MEB) was assembled consisting of three 
psychiatrists.  The report presents MEB findings which 
included diagnoses mirroring those related in an attached 
clinical record, as noted below, and a finding that the 
disorder existed prior to service.  The clinical record 
attached to the Medical Board Report shows that in August 
1975 the veteran was admitted to the hospital after a two-
week period of depression, anxiety, depersonalization and an 
inability to function.  It relates that the immediate 
precipitating event was the receipt of an extremely poor 
officer evaluation report (OER).  The examiner concluded that 
the veteran had a lifelong history of emotional problems.  
Also documented in the clinical record is the veteran's self-
reported history of nervousness her entire life and a ten-
year history of chronic anxiety and depression with 
psychophysiologic disturbance of a gastrointestinal type 
which had been treated by the family physician for many 
years.  The veteran reported that during her childhood she 
felt lonely, sensitive, depressed and different; she cried a 
lot and did not have many friends.  She reported experiencing 
the most intense anxiety and depression when her parent's 
divorced.  The examiner diagnosed borderline chronic 
schizophrenia manifested by chronic anxiety, depression, 
intense underlying rage, a long history of psychophysiologic 
disturbance, insomnia, prolonged period of derealization and 
depersonalization, periods of confused thinking, racing 
thoughts, over-inclusive and tangential thinking, 
obsessionality, marked feelings of inadequacy and 
worthlessness, intense sensitivity with emotional lability, 
poor interpersonal relationships, and over-identification 
with poor ego boundaries.  Additionally, the examiner 
determined that there was a severe predisposition, with a 
lifelong pattern of these symptoms and noted receipt of the 
OER and routine military service as stressors.  The MEB 
recommended proceeding to a Physical Evaluation Board (PEB).  

The PEB report (AF Form 356) shows diagnoses of chronic 
schizophrenic reaction, with considerable impairment of 
social and industrial adaptability, existing prior to service 
with service aggravation and onset prior to entry on active 
duty.  The PEB recommended discharge with severance pay.  

Initially, the Board finds that while the veteran must be 
presumed to have been sound upon entry onto active duty 
because her entrance examination showed no defects of a 
psychiatric nature, the presumption is overcome by clear and 
unmistakable evidence that the veteran's psychiatric disorder 
existed prior to service.  On this point, the Board finds 
significant that the veteran sought treatment, complaining of 
chronic depression not even three months after entry on 
active duty.  Moreover, in the course of obtaining that 
treatment, the veteran consistently provided a history of 
pre-service symptoms to the examiners, including a history of 
taking prescription psychotropic medications to treat her 
symptoms.  Medical examiners consistently interpreted the 
symptoms related by the veteran as establishing a long 
history of chronic intermittent depression, a chronic history 
of depression, anxiety, low self-esteem and past suicidal 
ideation, and a lifelong history of emotional problems 
supporting a conclusion of a severe predisposition.  
Additionally, the conclusions drawn by the MEB and PEB were 
that the condition existed prior to service.  More than a 
mere recitation of the veteran's account of her pre-service 
condition, this evidence constitutes medical conclusions 
based upon the symptomatology reported by the veteran.  See 
Gahman v. West, 13 Vet. App. 148 (1999); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Board is cognizant that the veteran's September 1985 
statement relating that she had no history of a psychiatric 
disorder, had not had psychiatric help at all and functioned 
well, weighs against her in-service statements made in 
pursuit of medical treatment.  However, the Board finds the 
veteran's earlier statements credible on this point.  
Likewise, the Board is not persuaded by the April 2001 VA 
treatment record in which the examiner opines that the onset 
of the veteran's depression was during service.  It is 
unclear what evidence this examiner had before him in 
rendering the opinion.  Moreover, the April 2001 record 
leaves unresolved the conflict of opinions on this particular 
point-including the opinions of the three psychiatrists 
sitting as the MEB in 1975.  The treatment record likewise 
does not address the veteran's historical accounts made in 
the course of seeking treatment in 1975.  Further, while this 
examiner noted that the veteran "functioned well" during 
service until hospitalized in August 1975, the service 
medical records documenting ongoing treatment commencing as 
early as January 1975, as well as the reports of a poor OER, 
strongly indicate otherwise.  Finally, while the veteran's 
brother (five years the veteran's junior) testified that he 
did not recall observing childhood problems suggestive of a 
psychiatric disorder, the evidence from medical experts 
treating the veteran in service clearly showed that a 
psychiatric disability pre-existed her military service, even 
to the extent that she required medication.  Thus, the Board 
finds that there is clear and unmistakable evidence that the 
acquired psychiatric disorder existed prior to service.  

The Board now turns to the question of whether the veteran's 
pre-existing psychiatric disorder worsened during her 
military service, and if so, whether this worsening 
constituted an increase in disability.  In this regard, the 
Board points out that the testimony at the hearing showed 
that the veteran successfully functioned in a high stress 
position as an emergency room nurse before entering the 
service.  During some nine months of service her symptoms-
despite ongoing counseling-increased to a level 
necessitating hospitalization.  Given that there is no 
evidence that her pre-service symptoms were severe enough to 
warrant such care, the Board finds that her disorder 
measurably worsened during service.  The Board further finds 
that this worsening constituted an increase in her disability 
not attributable to the natural progression of the disorder.  
It is important to note that the PEB concluded that her pre-
existing symptoms were aggravated by her service to a twenty 
percent degree.  Whether the specific cause was her duties in 
a cancer ward or her receipt of a poor OER cannot, and need 
not, be determined here.  The Board consequently finds that 
her psychiatric disability, most recently characterized as 
major depression, was aggravated by her military service.  
The claim for service connection is granted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran and her representative were 
notified in the statement of the case of the provisions 
affecting this case.  Additionally, evidence has been 
gathered by the RO with a view toward aiding the veteran in 
her claim.  Consequently, under the circumstances of this 
case, and especially given that the Board is granting the 
requested benefit, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development of 
the claim and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for major depression is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

